OPINION — AG — THE BALLOT REFERRED TO BY YOU WOULD NOT BE MUTILATED BALLOT AS TO THE OFFICE OF COUNTY COMMISSIONERS, DISTRICT NO. 2, AND THAT THE VOTE CAST FOR COUNTY COMMISSIONER, DISTRICT NO. 2, BY THE PERSON VOTING SAID BALLOT SHOULD BE CREDITED TO THE DEMOCRATIC CANDIDATE FOR SAID OFFICE.  (STAMP AN 'X' AT THE TOP OF THE REPUBLICAN COLUM, AND THEN AN 'X' IN THE SQUARES IN THE FRONT OF THE NAME OF SEVERAL IN THE DEMOCRATIC COLUMN AND AMONG SUCH NAMES STAMPED IN THE DEMOCRATIC CANDIDATES FOR COUNTY COMMISSIONERS., MUTILATED, BALLOT) CITE: 26 Ohio St. 371 [26-371] (FRED HANSEN)